UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:November 30, 2013 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. Semper MBS Total Return Fund Investor Class – SEMPX Institutional Class – SEMMX Annual Report November 30, 2013 SEMPER MBS TOTAL RETURN FUND January 10, 2014 Dear Shareholder, The Semper MBS Total Return Fund (Fund) was launched July 22nd, 2013 and completed its first fiscal period on November 30th, 2013, crossing $30 million in assets during late November.During the initial four months of managing the Fund, we, Semper Capital Management, L.P. (Semper) focused our investment activities on constructing a diversified portfolio of mortgage-backed securities (MBS), including residential MBS (RMBS) and commercial MBS (CMBS), issued by both government sponsored entities (Agency) and private entities (Non-Agency), along with asset-backed securities (ABS), and cash equivalents. The Fund, under normal market conditions, will invest at least 80% of net assets in MBS.The Fund seeks to provide a high level of risk-adjusted current income and capital appreciation.For purposes of reporting, we include the performance of the Barclays Capital U.S. MBS Index, a broadly accepted index of MBS, for comparison. Fund performance during this fiscal period of July 22, 2013 to November 30, 2013 was positive, with performance totaling 8.35% for the Institutional Class and 8.31% for the Investor Class.During this same time period the Barclays Capital U.S. MBS Index returned 0.99%. While 2013 was a very volatile year in the fixed income markets, most of the volatility was the result of the Federal Reserve’s (Fed) discussion about, and eventually action with respect to, reducing its historically accommodative monetary policy.In May, Chairman Bernanke first raised the possibility of reducing its Quantitative Easing (QE) program, in which the Fed had been purchasing $85 billion of Treasury and Government Agency MBS each month in an effort to stimulate economic growth by keeping interest rates low and encouraging lending and investing in credit sensitive securities.Interest rates rose sharply and most markets fell in response.The yield on the 10-year Treasury note rose from 1.65% on May 2nd to 3% on September 5th, an unusually sharp and severe rise.The price of the 10-year Treasury note fell by more than 10%: bond prices move inversely to interest rates.The yield then declined from 3% to 2.75% by the end of November, as weaker economic results and fears of a prolonged government shutdown made it appear to investors that near term “tapering” was unlikely.However, the Fed announced it would begin tapering with a $10 billion monthly reduction in purchases following its December Federal Open Marketing Committee meeting, and the 10-year Treasury yield rose to 3% once again. In the midst of this volatility, the bond market was relatively calm during the late July through November period bookended by the timing of the Fund’s launch and fiscal year-end, as the yield on the 10-year Treasury rose by a modest 25 basis points, from 2.50% to 2.75%.However, many fixed income sectors, which had weakened in sympathy with Treasuries during the spring and early summer had not yet recovered when we began identifying securities for purchase in the Fund.As a result, we were able to buy attractively priced securities, primarily in the Non-Agency RMBS sector, which subsequently began to rise towards fundamental values during the autumn 2 SEMPER MBS TOTAL RETURN FUND season.As we ramped up purchases of securities, the Fund benefitted incrementally from an inherent structural advantage in the Non-Agency RMBS sector.This over-the-counter market is large – $850 billion – yet is opaque, diverse, and requires credit intensive analysis.It consists of tens of thousands of individual securities, many of which are small and not closely monitored by a large number of institutional investors.By being in a position to purchase smaller positions to achieve the desired Fund diversification, we were in many cases able to purchase securities at even more attractive levels than might otherwise be available. At the end of November, the portfolio held approximately 90 positions.Forty-eight percent of the portfolio’s net assets was invested in Non-Agency RMBS, 9% in Agency MBS, 4% in Non-Agency CMBS, and 39% in cash and cash equivalents.Cash equivalents will normally comprise less than 10% of the portfolio, but this temporary higher than normal allocation reflected a large contribution into the Fund right at year-end.The portfolio’s effective duration, or interest rate sensitivity, was approximately 2.2 years while the effective duration of the Barclays Capital U.S. MBS Index was 5.6 years.The Fund’s SEC yield was 2.83% at November 30, 2013. We expect that the portfolio’s overall structure in 2014 will remain similar, with a significant allocation to Non-Agencies, modest exposure to Agency MBS, some allocation to CMBS, targeting securities withlower interest rate sensitivity.With December’s announcement of the first $10 billion of tapering of its $85 billion Quantitative Easing (QE) bond buying program, the Federal Reserve sent a clear signal that its accommodation of long term rates would come to an end at some point in 2014.While the Fed continues to stress that tapering doesn’t imply tightening and that short term rates should continue to be anchored at current all-time low levels until there is a meaningful improvement in unemployment or higher inflation, we believe that the imminent end of QE combined with a strengthening economy suggest 10-year Treasury rates could approach 3.5% by the second half of the year.A gradual rise in Treasury rates should be mitigated by credit spread tightening if higher rates are reflective of strong economic growth.A rapid spike in interest rates could potentially cause credit spreads to widen out and liquidity to decline, as it did in May-June 2013.However, we believe that the Fed has learned from past mistakes in terms of messaging, and fixed income investors are more vigilant and less complacent with respect to rising rates than they were mid-year 2013 when they were caught off guard. We believe the environment of improving economic conditions and rising rates position Non-Agency RMBS to potentially be a top performing fixed income sector again in 2014.A combination of optionality to improving economic fundamentals combined with the positive supply/demand dynamics of this legacy market in which declining supply is met with stable to growing demand can provide a tailwind to prices even in a rising rate environment.In addition to that, bond structural features like floating rate coupons, low dollar prices, and seasoning, and market structural inefficiencies such as price opacity, lack of a benchmark index, market fragmentation, differentiation of credit assumptions, and analytical complexity from factors including evolving servicer behavior can provide additional sources of 3 SEMPER MBS TOTAL RETURN FUND positive excess return.We believe many of the same features make portions of the CMBS market equally attractive.Specifically, our 2014 outlook for Non-Agency CMBS is driven by strong commercial real estate (CRE) fundamentals, favorable technicals, and the relative attractiveness of the sector versus competing assets.Finally, we believe that rates, supply/demand technicals, and policy uncertainty present obstacles to Agency MBS in the coming year, and as a result we expect to maintain a limited allocation to this sector. As of November 30th, 2013 the Fund had the following characteristics: * Credit quality distribution is determined by using the highest credit rating for each security from Moody’s, Standard & Poor’s, Fitch Ratings, and DBRS rating agencies. ** Securities are considered to be investment grade quality if they are rated BBB or higher by Standard & Poor’s® Ratings Group or Baa or higher by Moody’s Investors Service©, Inc., or if unrated, determined by the Adviser to be of comparable quality. Sincerely, Semper Capital Management, L.P. 4 SEMPER MBS TOTAL RETURN FUND Past performance is not a guarantee of future results. Opinions expressed are those of the Adviser and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.The Fund may make short sales of securities, which involves the risk that losses to those securities may exceed the original amount invested by the Fund.Investments in Mortgage-Backed Securities include additional risks that investors should be aware of such as credit risk, interest rate risk, prepayment risk, real estate market risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.The Fund may invest in securities that are less liquid which can be difficult to sell.The Fund may use certain types of investment derivatives such as futures, forwards, and swaps.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.The Fund may use leverage which may exaggerate the effect of any increase or decrease in the value of portfolio securities.The Fund may invest in TBA securities which involve interest rate and investment exposure risks.The Fund may invest in When-Issued securities which may involve less favorable prices for securities, when delivered, and failure to deliver securities could cause a loss to the Fund. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete listing of fund holdings, please refer to the Schedule of Investments in this report. Diversification does not assure a profit nor protect against loss in a declining market. The Barclays Capital U.S. MBS Index covers agency mortgage-backed pass-through securities – both fixed-rate and hybrid ARM – issued by Ginnie Mae (GNMA), Fannie Mae (FNMA), and Freddie Mac (FHLMC).Pool aggregates must have at least $250 million outstanding with a weighted average maturity of at least 1 year. Effective Duration: Calculation for bonds with cash flow variability.It takes into account that expected cash flows will fluctuate as interest rates change. One cannot invest directly in an index. A basis point is one hundredth of one percent (0.01%). This report must be preceded or accompanied by a prospectus. Semper MBS Total Return Fund is distributed by Quasar Distributors, LLC. 5 SEMPER MBS TOTAL RETURN FUND ALLOCATION OF PORTFOLIO ASSETS at November 30, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 6 SEMPER MBS TOTAL RETURN FUND EXPENSE EXAMPLE at November 30, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Semper MBS Total Return Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/22/13 – 11/30/13). Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses, with actual net expenses being limited to 1.00% and 0.75% per the operating expenses limitation agreement for the Semper MBS Total Return Fund – Investor Class and the Semper MBS Total Return Fund – Institutional Class, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. 7 SEMPER MBS TOTAL RETURN FUND EXPENSE EXAMPLE at November 30, 2013 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 7/22/13 11/30/13 7/22/13 – 11/30/13* Investor Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 131 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. The annualized expense ratios of the Semper MBS Total Return Fund – Investor Class and the Semper MBS Total Return Fund – Institutional Class are 1.00% and 0.75%, respectively. 8 SEMPER MBS TOTAL RETURN FUND Comparison of the change in value of a $1,000,000 investment in the Semper MBS Total Return Fund – Institutional Class vs the Barclays Capital U.S. MBS Index Since Inception Total Return (7/22/13) Semper MBS Total Return Fund – Investor Class 8.31% Semper MBS Total Return Fund – Institutional Class 8.35% Barclays Capital U.S. MBS Index 0.99% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-855-736-7799 (855-SEM-PRXX). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and arenot available for investment. The Barclays Capital U.S. MBS Index covers agency mortgage-backed pass-through securities – both fixed-rate and hybrid ARM – issued by Ginnie Mae (GNMA), Fannie Mae (FNMA), and Freddie Mac (FHLMC).Pool aggregates must have at least $250 million outstanding with a weighted average maturity of at least 1 year. 9 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2013 Principal Amount Value COMMERCIAL MORTGAGE-BACKED SECURITIES – AGENCY – 0.3% GNMA REMIC Trust $ 1.879%, due 3/16/46, Series 2013-46, Class AC (a) $ Total Commercial Mortgage-Backed Securities – Agency (cost $92,015) COMMERCIAL MORTGAGE-BACKED SECURITIES – NON-AGENCY – 3.8% Bear Stearns Commercial Mortgage Securities 5.439%, due 3/11/39, Series 2006-PW11, Class D (a)(d) 5.138%, due 10/12/42, Series 2005-T20, Class F (a)(d) Invitation Homes Trust 2.40%, due 12/17/30, Series 2013-SFR1, Class D (a) JP Morgan Chase Commercial Mortgage Securities Trust 5.873%, due 4/15/45, Series 2006-LDP7, Class B (a) Morgan Stanley Capital I Trust 5.614%, due 11/12/49, Series 2007-T25, Class B (d) Wachovia Commercial Mortgage Trust 5.261%, due 7/15/42, Series 2005-C20, Class E (a)(d) 5.381%, due 12/15/44, Series 2005-C22, Class AJ (a) Total Commercial Mortgage-Backed Securities – Non-Agency (cost $1,280,087) RESIDENTIAL MORTGAGE-BACKED SECURITIES – AGENCY – 1.6% FHLMC Structured Pass Through Securities 0.446%, due 9/25/31, Series T-35, Class A (a) The accompanying notes are an integral part of these financial statements. 10 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Principal Amount Value FNMA REMIC Trust $ 2.00%, due 10/25/40, Series 2013-53 $ GNMA II Pool 2.56%, due 9/20/63, #899223 (e) Total Residential Mortgage-Backed Securities – Agency (cost $505,209) RESIDENTIAL MORTGAGE-BACKED SECURITIES – NON-AGENCY – 47.1% Accredited Mortgage Loan Trust 4.33%, due 6/25/33, Series 03-1, Class A-1 (a) Adjustable Rate Mortgage Trust 2.874%, due 8/25/35, Series 2005-4, Class 3A1 (a) American Home Mortgage Investment Trust 5.064%, due 9/25/35, Series 2005-2, Class 5A1 (a) 6.10%, due 1/25/37, Series 07-A, Class 13A1 (a)(d) Basic Asset Backed Securities Trust 0.356%, due 4/25/36, Series 06-1, Class A2 (a) Bayview Financial Asset Trust 1.066%, due 3/25/37, Series 2007-SR1A, Class M2 (a)(d)(e) Bear Stearns Alt-A Trust 2.550%, due 1/25/34, Series 2003-6, Class M (a) Bear Stearns Adjustable Rate Mortgage Trust 2.633%, due 10/25/34, Series 04-7, Class 1A1 (a) Carrington Mortgage Loan Trust 0.266%, due 6/25/37, Series 07-HE1, Class A1 (a) CDC Mortgage Capital Trust 0.786%, due 1/25/33, Series 02-HE1, Class A (a) Chase Funding Mortgage Loan Asset-Backed Certificates 5.159%, due 11/25/32, Series 03-4, Class 1M1 Chase Mortgage Finance Company 5.00%, due 11/25/33, Series 03-S13, Class A16 Citigroup Mortgage Loan Trust, Inc. 6.33%, due 1/25/37, Series 07-OPX1, Class A4B (a) The accompanying notes are an integral part of these financial statements. 11 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Principal Amount Value Citimortgage Alternative Loan Trust $ 6.00%, due 10/25/36, Series 06-A5, Class 3A1 $ CS First Boston Commercial Mortgage Trust 7.50%, due 6/25/20, Series 1997-2, Class A (d) 5.50%, due 2/25/35, Series 05-1, Class 2A6 7.00%, due 9/25/35, Series 05-8, Class 7A1 CSAB Mortgage Backed Trust 5.898%, due 5/25/37, Series 07-1, Class 1A1A (a) Credit Suisse Mortgage Trust 6.50%, due 7/26/36, Series 2007-5R, Class A5 2.193%, due 6/26/37, Series 2009-2R, Class 2A5 (a)(d) Countrywide Alternative Loan Trust 2.840%, due 9/25/34, Series 04-15, Class 1A1 (a) 5.50%, due 12/25/35, Series 05-57CB, Class 3A3 6.00%, due 2/25/37, Series 06-45T1, Class 1A15 Countrywide Asset-Backed Certificates 4.46%, due 10/25/35, Series 05-4, Class AF3 (a) Countrywide Home Loans 5.00%, due 6/25/18, Series 03-15, Class 2A1 5.50%, due 10/25/34, Series 04-19, Class A15 0.586%, due 11/25/34, Series 2004-R2, Class 1AF1 (a)(d) Deutsche Alt-A Securities, Inc. 5.25%, due 6/25/35, Series 05-3, Class 4A5 6.16%, due 6/25/36, Series 06-AB2, Class A2 (a) 5.869%, due 10/25/36, Series 06-AB4, Class A6A1 (a) DSLA Mortgage Loan Trust 0.536%, due 7/19/44, Series 04-AR3, Class 2A2A (a) Encore Credit Receivables Trust 0.656%, due 10/25/35, Series 05-3, Class M2 (a) Equity One ABS, Inc. 6.039%, due 11/25/32, Series 2002-3, Class M1 First Horizon Mortgage Pass-Through Trust 2.588%, due 8/25/35, Series 05-AR3, Class 3A1 (a) 6.00%, due 8/25/36, Series 06-2, Class 1A7 The accompanying notes are an integral part of these financial statements. 12 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Principal Amount Value GSAMP Trust $ 0.266%, due 3/25/37, Series 07-HE1, Class A2B (a) $ GSMPS Mortgage Loan Trust 7.715%, due 5/19/27, Series 1998-2, Class A (a)(d) 8.50%, due 1/25/35, Series 05-RP1, Class 1A4 (d) 8.00%, due 1/25/36, Series 06-RP1, Class 1A3 (d) 8.50%, due 1/25/36, Series 06-RP1, Class 1A4 (d) GS Mortgage Securities Corp. 7.50%, due 10/25/36, Series 2008-2R, Class 2A1 (a)(d) GSR Mortgage Loan Trust 0.496%, due 12/25/34, Series 04-14, Class 1A1 (a) 0.496%, due 12/25/34, Series 04-14, Class 2A1 (a) 5.50%, due 3/25/36, Series 06-3F, Class 1A2 6.25%, due 8/25/36, Series 06-7F, Class 3A5 4.236%, due 3/25/37, Series 07-AR1, Class 6A1 (a) Home Equity Asset Trust 0.596%, due 2/25/36, Series 05-8, Class M1 (a) Impac CMB Trust 5.216%, due 12/25/32, Series 02-9F, Class A1 (a) 1.006%, due 10/25/33, Series 03-11, Class 2A1 (a) 1.066%, due 10/25/33, Series 03-8, Class 2A1 (a) 0.916%, due 2/25/36, Series 05-8, Class 2M2 (a) IndyMac INDA Mortgage Loan Trust 2.800%, due 11/25/37, Series 07-AR7, Class 1A1 (a) IndyMac INDX Mortgage Loan Trust 2.475%, due 3/25/35, Series 05-AR1, Class 1A1 (a) 2.727%, due 9/25/36, Series 06-AR25, Class 6A1 (a) Jefferies & Co. 5.169%, due 7/26/37, Series 2009-R7, Class 9A1 (a)(d) JP Morgan Mortgage Trust 5.50%, due 12/27/35, Series 2008-R2, Class 2A (d) MASTR Adjustable Rate Mortgages Trust 2.567%, due 7/25/35, Series 05-6, Class 5A1 (a) The accompanying notes are an integral part of these financial statements. 13 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Principal Amount Value MASTR Alternative Loan Trust $ 4.50%, due 9/25/19, Series 04-10, Class 1A1 $ MASTR Asset Securitization Trust 5.50%, due 7/25/33, Series 03-6, Class 1A1 Merrill Lynch Alternative Note Asset Trust 6.00%, due 3/25/37, Series 2007-F1, Class 2A6 Merrill Lynch Mortgage Investors Trust 2.193%, due 5/25/33, Series 2003-A3, Class 1A (a) Option One Mortgage Loan Trust 1.366%, due 1/25/32, Series 01-4, Class M1 (a) Prime Mortgage Trust 7.00%, due 7/25/34, Series 05-5, Class 1A1 RBSGC Mortgage Pass-Through Certificates 6.00%, due 6/25/37, Series 2008-B, Class A1 (d) Residential Asset Mortgage Products, Inc. 5.91%, due 1/25/32, Series 02-RS1, Class AI5 (a) 5.683%, due 9/25/33, Series 03-RS8, Class MI1 Residential Funding Mortgage Securities I, Inc. 5.50%, due 9/25/33, Series 03-S17, Class A5 Structured Adjustable Rate Mortgage Loan Trust 2.428%, due 10/25/35, Series 05-20, Class 1A1 (a) Structured Asset Securities Corp. 3.270%, due 11/25/33, Series 03-34A, Class 1A (a) 5.50%, due 2/25/35, Series 05-1, Class 7A6 Wells Fargo Mortgage Backed Securities Trust 5.00%, due 5/25/20, Series 05-5, Class 1A1 2.615%, due 1/25/35, Series 04-DD, Class 1A1 (a) 5.236%, due 6/26/35, Series 2008-1R, Class A1 (a)(d) Total Residential Mortgage-Backed Securities – Non-Agency (cost $15,349,379) The accompanying notes are an integral part of these financial statements. 14 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Principal Amount/Shares Value U.S. GOVERNMENT AGENCIES – 7.8% FNMA TBA $ 3.50%, due 12/15/25 (b) $ 4.00%, due 12/15/41 (b) Total U.S. Government Agencies (cost $2,623,887) SHORT-TERM INVESTMENTS – 5.3% First American Government Obligations Fund – Class Z, 0.01% (c) Total Short-Term Investments (cost $1,795,000) Total Investments (cost $21,645,577) – 65.9% Other Assets less Liabilities – 34.1% TOTAL NET ASSETS – 100.0% $ (a) Variable rate security. Rate shown reflects the rate in effect at November 30, 2013. (b) Security purchased on a when-issued basis. As of November 30, 2013, the total cost of investments purchased on a when-issued basis was $2,623,887 or 7.8% of total net assets. (c) Rate shown is the 7-day annualized yield as of November 30, 2013. (d) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in the program or other “qualified institutional buyers.” The Fund’s adviser has determined that such a security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust. As of November 30, 2013, the value of these investments was $3,667,367 or 10.9% of total net assets. (e) Security valued at fair value using methods determined in good faith by or at the direction of the Board of Trustees of Advisors Series Trust. FHLMC – Federal Home Loan Mortgage Corporation FNMA – Federal National Mortgage Association GNMA – Government National Mortgage Association REMIC – Real Estate Mortgage Investment Conduit TBA – To Be Announced The accompanying notes are an integral part of these financial statements. 15 SEMPER MBS TOTAL RETURN FUND STATEMENT OF ASSETS AND LIABILITIES at November 30, 2013 ASSETS Investments in securities, at value (identified cost $21,645,577) $ Cash Receivables Fund shares issued Securities sold Interest Due from Adviser (Note 4) Prepaid expenses Total assets LIABILITIES Payables Investments purchased Fund shares redeemed 12b-1 fees Custody fees Administration and fund accounting fees Transfer agent fees and expenses Audit fees Pricing fees Chief Compliance Officer fee Legal fees Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ Institutional Class Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment income Accumulated net realized gain from investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 16 SEMPER MBS TOTAL RETURN FUND STATEMENT OF OPERATIONS For the Period Ended November 30, 2013 July 22, 2013* through November 30, 2013 INVESTMENT INCOME Income Interest $ Total income Expenses Administration and fund accounting fees (Note 4) Audit fees Transfer agent fees and expenses (Note 4) Registration fees Advisory fees (Note 4) Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Legal fees Pricing fees Printing and mailing expense Trustees fees Miscellaneous 12b-1 fees – Investor Class (Note 5) Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 17 SEMPER MBS TOTAL RETURN FUND STATEMENT OF CHANGES IN NET ASSETS July 22, 2013* through November 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) Institutional Class ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of Period — End of Period $ Accumulated net investment income $ (a)A summary of share transactions is as follows: Investor Class July 22, 2013* through November 30, 2013 Shares Paid-in Capital Shares sold $ Shares issued on reinvestments of distributions Shares redeemed ) ) Net increase $ Institutional Class July 22, 2013* through November 30, 2013 Shares Paid-in Capital Shares sold $ Shares issued on reinvestments of distributions Shares redeemed ) ) Net increase $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 18 SEMPER MBS TOTAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Investor Class Institutional Class July 22, 2013* July 22, 2013* through through November 30, 2013 November 30, 2013 Net asset value, beginning of period $ $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) Total distributions ) ) Net asset value, end of period $ $ Total return %+ %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before fee waiver and expense reimbursement %++ %++ After fee waiver and expense reimbursement %++ %++ Ratio of net investment income to average net assets: Before fee waiver and expense reimbursement %++ %++ After fee waiver and expense reimbursement %++ %++ Portfolio turnover rate %+ %+ * Commencement of operations. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 19 SEMPER MBS TOTAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at November 30, 2013 NOTE 1 – ORGANIZATION The Semper MBS Total Return Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek a high level of risk-adjusted current income and capital appreciation.The Fund currently offers Investor Class shares and Institutional Class shares.The Fund’s Investor Class and Institutional Class commenced operations on July 22, 2013. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2013 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are calculated on the basis of specific cost.Interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized over the life of the respective security.Distributions to shareholders are recorded on the ex-dividend date. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative net 20 SEMPER MBS TOTAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at November 30, 2013, Continued assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. The Fund distributes substantially all net investment income, if any, monthly and net realized gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. For the period ended November 30, 2013, the Fund made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Net Accumulated Net Paid-In Income Investment Realized Gain Capital $0 E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of November 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: 21 SEMPER MBS TOTAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at November 30, 2013, Continued Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Investment Companies:Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Mortgage- and Asset-Backed Securities:Mortgage- and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal.These securities are also normally valued by pricing service providers that use broker-dealer quotations or valuation estimates from their internal pricing models.The pricing models for these securities usually consider tranche-level attributes, estimated cash flows and market-based yield spreads for each tranche, current market data and incorporate deal collateral performance, as available.Mortgage- and asset-backed securities that use similar valuation techniques and inputs as described above are categorized as level 2 of the fair value hierarchy. U.S. Government Securities:U.S. government securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. government securities are typically categorized in level 2 of the fair value hierarchy. U.S. Government Agency Securities:U.S. government agency securities are comprised of two main categories consisting of agency issued debt and mortgage pass-throughs.Agency issued debt securities are generally valued in a manner similar to U.S. government securities.Mortgage pass-throughs include to-be-announced (“TBAs”) securities and mortgage pass-through certificates.TBA securities and mortgage pass-throughs are generally valued using dealer quotations.These securities are typically categorized in level 2 of the fair value hierarchy. 22 SEMPER MBS TOTAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at November 30, 2013, Continued Short-Term Securities:Short-term securities having a maturity of 60 days orless are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of November 30, 2013: Level 1 Level 2 Level 3 Total Fixed Income Commercial Mortgage-Backed Securities – Agency $
